Case: 1:19-cv-01306-DAP Doc #: 1 Filed: 06/06/19 1 of 6. PageID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


GREEN CIRCLE GROWERS, INC.                        CASE NO.
51051 U.S. Highway 20
Oberlin, Ohio 44074,                              JUDGE
                         Plaintiff,
                                                  MAGISTRATE JUDGE
vs.

DAYTONA FREIGHT SYSTEMS, INC.
c/o Evilsizor Process Servers, LLC, Process
Agent
c/o Beery & Spurlock Co., LPA
5025 Arlington Centre Blvd., Suite 550
Columbus, OH 43220                                COMPLAINT PURSUANT TO
                                                  CARMACK AMENDMENT:
Also Serve:                                       49 USC § 14706, et al.

  DAYTONA FREIGHT SYSTEMS, INC.
  Attn.: Inderpal Kahlon, President               (Jury Demand Endorsed Hereon)
  1801 West 26th Street
  Muncie, IN 47302

Also Serve:

  DAYTONA FREIGHT SYSTEMS, INC.
  c/o United States Corporation Agents,
  Registered Agent
  605 W. Edison, Suite D
  Mishawaka, IN 46545,

                                 Defendant.


         Now comes Plaintiff Green Circle Growers, Inc., by and through undersigned counsel,

and for its Complaint against Defendant Daytona Freight Systems, Inc. avers and states as

follows:



13854574 _1
Case: 1:19-cv-01306-DAP Doc #: 1 Filed: 06/06/19 2 of 6. PageID #: 2



                                       INTRODUCTION

         1.    This action is brought for a relief under the Carmack Amendment, 49 U.S.C. §

14706, et al. against Defendant Daytona Freight Systems, Inc., which damaged goods belonging

to Plaintiff Green Circle Growers, Inc. In this action, Green Circle Growers, Inc. seeks to

recover its actual and consequential damages.

                                            PARTIES

         2.    Plaintiff Green Circle Growers, Inc. (“Green Circle”) is an Ohio corporation that

is duly authorized to conduct business in the State of Ohio and is a grower of young plant

products that distributes said products to wholesale and retail outlets across the country. Green

Circle maintains its principal place of business at 51051 U.S. Highway 20, Oberlin, Ohio 44074.

Green Circle acted as a shipper of goods in interstate commerce at all times relevant herein.

         3.    Upon information and belief, Defendant Daytona Freight Systems, Inc. (“Daytona

Freight”) is a corporation organized under the laws of the State of Indiana, has its principal place

of business at 1801 West 26th Street, Muncie, Indiana 47302, and has designated Evilsizor

Process Servers, LLC, c/o Beery & Spurlock Co., LPA, 5025 Arlington Centre Blvd., Suite 550,

Columbus, Ohio 43220, as its representative upon whom court papers shall be served in the State

of Ohio. At all times relevant herein, Daytona Freight acted as a duly licensed motor carrier

engaged in the performance of interstate and intrastate carriage of cargo for hire pursuant to the

Interstate Commerce Commission Termination Act of 1995 (“ICCTA”), as codified at 49 U.S.C.

§ 13101 et. seq.; 49 U.S.C. § 14101 et. seq.

                                JURISDICTION AND VENUE

         4.    This Court has personal jurisdiction over Daytona Freight because the company

has and, upon information and belief, continues to transact business in the State of Ohio.



                                                 2
13854574 _1
Case: 1:19-cv-01306-DAP Doc #: 1 Filed: 06/06/19 3 of 6. PageID #: 3



         5.     This Court has original subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331

and 1337. This action and Daytona Freight’s liability are governed by 49 U.S.C. § 14706, which

is commonly referred to as the Carmack Amendment to the original Interstate Commerce Act.

Under 28 U.S.C. § 1337, a United States District Court has original jurisdiction where the law

and issues involve interstate commerce.          Here, Daytona Freight transported property for

compensation through interstate commerce, across state lines, and Green Circle seeks damages in

excess of $100,000, exclusive of interest, costs, and reasonable attorneys’ fees.

         6.     Further, this Court has diversity jurisdiction pursuant to 28 U.S.C. § 1332. Green

Circle is a resident of the State of Ohio, while Daytona Freight is a resident of the State of

Indiana. The amount in controversy exceeds $75,000, exclusive of fees and costs. As such,

diversity jurisdiction also exists.

         7.     Venue is proper in this district as a substantial part of the relevant activities, out of

which the claim took place in the Northern District of Ohio. Indeed, the straight bill of lading

and instructions for the coordination and shipment of the destroyed goods at issue in this action

were negotiated and issued in this district at Green Circle’s place of business in Lorain County,

Ohio.

                                      FACTUAL ALLEGATIONS

         8.     In January 2019, Green Circle retained All Seasons Trucking, LLC (“All

Seasons”) to arrange for the transportation of goods from DSD Warehouse, 2411 Santa Fe

Avenue, Redondo Beach, California 90278 destined to a Green Circle facility located at 15809

State Route 511, Oberlin, Ohio 44074. The shipment was described in Green Circle’s straight

bill of lading as consisting of (33) carts and twenty (20) crates of pachira and sansevieria plants

weighing approximately 25,000 pounds. See, Exhibit 1 attached hereto.



                                                   3
13854574 _1
Case: 1:19-cv-01306-DAP Doc #: 1 Filed: 06/06/19 4 of 6. PageID #: 4



           9.        Because the cargo consisted of temperature-sensitive live young plants, the

straight bill of lading contains the conspicuous instruction, “Maintain temperature 65 F

continuous.”

           10.       All Seasons subsequently tendered the shipment to Dublin Logistics, Inc.

(“Dublin”), which unlawfully re-brokered the shipment to Daytona.

           11.       On January 16, 2019, and as evidenced by the signature of its driver, Mr. Z.

Obied, upon the delivery record attached hereto at Exhibit 2, Daytona received the shipment in

good order and good condition.

           12.       On January 21, 2019, Daytona delivered the cargo to Green Circle’s Oberlin,

Ohio facility.

           13.       Upon inspection of the cargo, Green Circle rejected same because it was frozen.

           14.       After inspecting the cargo, a Green Circle employee wrote the following on the

straight bill of lading, a copy of which is attached hereto at Exhibit 3:

                     • “load was frozen upon arrival!”

                     • “Refer (sic)1 was set at 40° F by driver despite requested temperature below”
                       (referring to the previously written instruction to maintain temperature at
                       65° F)

                     • “driver refused to sign”

           15.       The entire shipment was destroyed as the proximate result of Mr. Obied’s careless

failure to properly set the temperature of Daytona’s refrigerated truck as expressly instructed

upon the straight bill of lading.

           16.       Alternatively, the entire shipment was destroyed as the proximate result of the

failure of the temperature control system in the Daytona truck to work properly.



1   The term “reefer” refers to the refrigerated truck that Daytona used to transport the cargo to Green Circle’s facility.

                                                              4
13854574 _1
Case: 1:19-cv-01306-DAP Doc #: 1 Filed: 06/06/19 5 of 6. PageID #: 5



         17.     On April 12 and April 15, 2019, Green Circle timely served Daytona with written

notice of its claim pursuant to 49 C.F.R. § 370.3(a). See, Exhibit 4.

         18.     Daytona has not acknowledged or otherwise responded to the notice of claim as

of the filing of this Complaint.

         19.     As a result of the destruction of the entire shipment, none of the plants could be

resold to Green Circle’s customers and Green Circle was forced to purchase replacement goods

at its own cost and expense.

              DEFENDANT’S LIABILITY UNDER THE CARMACK AMENDMENT

         20.     Green Circle repeats and realleges all of the allegations contained in the preceding

paragraphs of this Complaint as though the same were fully rewritten herein.

         21.     On January 16, 2019, Daytona, through Mr. Obied, accepted the cargo as a motor

carrier and warranted that the goods were in good order. The proper tendering and packaging

procedures were followed. The shipment was therefore tendered by Green Circle to Daytona in

good condition and without exception.

         22.     During the period from January 16, 2019 through January 21, 2019, Mr. Obied

either carelessly set the Daytona refrigerated truck’s temperature controls at an improper setting

despite unambiguous written instructions and with complete disregard for the care of shipper’s

cargo or, alternatively, the temperature system failed to maintain the required temperature during

transit to Oberlin, Ohio.      Because the goods were destroyed, Daytona, either through its

authorized agent or directly, is strictly liable for the damages.

         23.     Due to Daytona’s negligent conduct and willful disregard of straight bill of

lading, Green Circle incurred damages in the amount of One Hundred One Thousand Two

Hundred Seventy Nine and 42/100 Dollars ($101,279.42). This amount includes the invoice,



                                                  5
13854574 _1
Case: 1:19-cv-01306-DAP Doc #: 1 Filed: 06/06/19 6 of 6. PageID #: 6



packaging, and sea freight costs of the destroyed goods and, with respect to replacement goods,

broker and air freight costs.

         WHEREFORE, Plaintiff Green Circle Growers, Inc. demands judgment against

Defendant Daytona Freight Systems, Inc. and seeks compensatory and consequential damages,

plus statutory pre-judgment and post-judgment interest, reasonable attorney fees and costs

incurred in the prosecution of this action and, any further relief in equity or at law that this Court

deems just and proper.

                                                   Respectfully submitted,




                                                    /s/ John J. Rutter
                                                   John J. Rutter – 0079186
                                                   Christopher E. Cotter – 0084021
                                                   Roetzel & Andress, LPA
                                                   222 South Main Street
                                                   Akron, OH 44308
                                                   Telephone: 330.376.2700
                                                   Facsimile: 330.376.4577
                                                   E-mail: jrutter@ralaw.com
                                                   E-mail: ccotter@ralaw.com

                                                   ATTORNEYS FOR PLAINTIFF
                                                   GREEN CIRCLE GROWERS, INC.




                                         JURY DEMAND

         Plaintiff Green Circle Growers, Inc. hereby demands a trial by jury.



                                                      /s/ John J. Rutter
                                                      John J. Rutter




                                                  6
13854574 _1
